DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In order to expedite the prosecution, examiner contacted applicant’s representative Tina Choi to file TD to overcome the ODP rejection, however no TD was filed, consequently the claims have been rejected. 

Double Patenting
          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


2.	Claims 21-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. patent # 10, 070,432 (hereinafter ‘432). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
	Regarding claim 21, US patent ‘432 discloses:
An apparatus comprising (Claim 1; Col. 15; line 22):
a first antenna configured to receive, at a frequency band, a first radio frequency (RF) signal including a data stream (Claim 1; Col. 15; lines 24-28);
a first reconfigurable fabric coupled to the first antenna and configured to receive the data stream, the first reconfigurable fabric comprising: (Claim 1; Col. 15; lines 24-28);
a first plurality of processing units (Claim 1; Col. 15; line 28);
 and a first non-transitory computer readable media encoded with first control instructions which, when executed by the first reconfigurable fabric, is configured to cause the first reconfigurable fabric to perform operations comprising (Claim 1; Col. 15; lines 29-32): receiving a configuration mode selection including first information indicative of a first configuration mode specific to the first reconfigurable fabric, wherein the first configuration mode specific to the first reconfigurable fabric is associated with at least one wireless processing stage of a plurality of wireless processing stages
(Claim 1; Col. 15; lines 33-39);
 allocating a portion of the first plurality of processing units to perform the ai least one wireless processing stage, and calculating an intermediate processing result based on mixing a first coefficient data with the data stream; a fronthaul link coupled to the first reconfigurable fabric and configured to transmit the intermediate processing result (Claim 1; Col. 15; lines 40-45);
a second reconfigurable fabric coupled to the fronthaul link and configured to receive the intermediate processing result via the fronthaul link, the second reconfigurable fabric comprising (Claim 1; Col. 15; lines 50-55):
a second plurality of processing units; and a second non-transitory computer readable media encoded with second control instructions which, when executed by the second reconfigurable fabric, is configured to cause the second reconfigurable fabric to perform operations comprising: receiving the configuration mode selection including second information indicative of a second configuration mode specific to the second reconfigurable fabric, wherein the second configuration mode specific to the second reconfigurable fabric is associated with at least another wireless processing stage of the plurality of wireless processing stages (Claim 1; Col. 15; lines 54-67);
allocating a portion of the second plurality of processing units to perform the at least other wireless processing stage (Claim 1; Col. 16; lines 1-5);
and generating an output data strearn based on mixing second coefficient data with the intermediate processing result for transmission, at the frequency band, of a second RF signal including the output data stream at a second antenna (Claim 1; Col. 16; lines 6-10).
Regarding claim 30, US patent ‘432 discloses:	
a reconfigurable fabric configured to receive, via a radio frequency (RF) antenna over a frequency band, a data stream, the reconfigurable fabric comprising (Claim 17; Col. 18; lines 25-30):
a plurality of processing units; and control instructions stored on non-transitory computer readable media encoded with executable instructions which, when executed by the reconfigurable fabric, is configured to cause the apparatus to perform operations comprising (Claim 17; Col. 18; lines 30-38): receiving a configuration mode selection including information indicative of a configuration mode for the plurality of processing units, wherein the configuration is associated with at least one wireless processing stage of a plurality of wireless processing stages (Claim 17; Col. 18; lines 33-37); allocating the plurality of processing units to perform the at least one wireless processing stage that mixes coefficient data with the processing result; and generating an intermediate processing result based on mixing the coefficient data with the data stream, wherein the intermediate processing result to be further processed into an output data stream at a baseband unit (BBU) (Claim 17; Col. 18; lines 45-62):
Regarding claim 36, US patent ‘432 discloses:		
An apparatus comprising (Claim 9; Col. 17; line 1):
a first reconfigurable fabric implemented as a first remote radio head (RR) and configured to receive, via at least one of a plurality of radio frequency (RF) antennas, a first data stream, the first reconfigurable fabric comprising (Claim 9; Col. 17; lines 2-5):
a first plurality of processing units; and first control instructions stored on a first non-transitory computer readable media encoded with executable instructions which, when executed by the first reconfigurable fabric, is configured to cause the apparatus to perform operations comprising (Claim 9; Col. 17; lines 6-11): 
allocating the first plurality of processing units to perform a first wireless processing stage that mixes coefficient data with the first data stream; generating a first intermediate processing result based on mixing the coefficient data with the first data stream, and transmitting, via a fronthaul link, the first intermediate processing result to a baseband unit (Claim 9; Col. 17; lines 12-22); and
a second reconfigurable fabric implemented as a second RRH and configured to receive, via at least one of the plurality of RF antennas, a second data stream, the second reconfigurable fabric comprising (Claim 9; Col. 17; lines 27-30):
a second plurality of processing units; and second control instructions stored on a second non-transitory computer readable media encoded with executable instructions which, when executed by the second reconfigurable fabric, is configured to cause the apparatus to perform operations comprising (Claim 9; Col. 17; lines 31-35): 
allocating the second plurality of processing units to perform a
second wireless processing stage that mixes the coefficient data with the second data stream (Claim 9; Col. 17; lines 45-48);
generating a second intermediate processing result based on mixing
the coefficient data with the second data stream: and transmitting, via the fronthaul link, the second intermediate processing result to the baseband unit (Claim 9; Col. 17; lines 48-50).
Dependent claims 22-29, 31-35 and 37-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. patent # 10, 070,432.

3.	Claims 30-35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. patent # 10, 716,110 (hereinafter ‘110). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
	Regarding claim 30, US patent ‘110 discloses:
a reconfigurable fabric configured to receive, via a radio frequency (RF) antenna over a frequency band, a data stream, the reconfigurable fabric comprising (Claim 1; Col. 24; lines 1-5):
a plurality of processing units; and control instructions stored on non-transitory computer readable media encoded with executable instructions which, when executed by the reconfigurable fabric, is configured to cause the apparatus to perform operations comprising (Claim 1; Col. 24; lines 6-9): receiving a configuration mode selection including information indicative of a configuration mode for the plurality of processing units, wherein the configuration is associated with at least one wireless processing stage of a plurality of wireless processing stages (Claim 1; Col. 24; lines 6-9); allocating the plurality of processing units to perform the at least one wireless processing stage that mixes coefficient data with the processing result (Claim 1; Col. 24; lines 9-17); and generating an intermediate processing result based on mixing the coefficient data with the data stream, wherein the intermediate processing result to be further processed into an output data stream at a baseband unit (BBU) (Claim 1; Col. 24; lines 18-26).		
Dependent claims 31-35 are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. patent ‘110.

4.	Claims 21-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. patent # 11,284,394 (hereinafter ‘394). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
	Regarding claim 21, US patent ‘394 discloses:
An apparatus comprising (Claim 11; Col. 25; line 21):
a first antenna configured to receive, at a frequency band, a first radio frequency (RF) signal including a data stream (Claim 11; Col. 25; lines 22-25);
a first reconfigurable fabric coupled to the first antenna and configured to receive the data stream, the first reconfigurable fabric comprising: (Claim 11; Col. 25; lines 41-43);
a first plurality of processing units (Claim 11; Col. 25; line 29-31);
 and a first non-transitory computer readable media encoded with first control instructions which, when executed by the first reconfigurable fabric, is configured to cause the first reconfigurable fabric to perform operations comprising (Claim 11; Col. 25; lines 41-43): receiving a configuration mode selection including first information indicative of a first configuration mode specific to the first reconfigurable fabric, wherein the first configuration mode specific to the first reconfigurable fabric is associated with at least one wireless processing stage of a plurality of wireless processing stages
(Claim 11; Col. 25; lines 41-43);
 allocating a portion of the first plurality of processing units to perform the ai least one wireless processing stage, and calculating an intermediate processing result based on mixing a first coefficient data with the data stream; a fronthaul link coupled to the first reconfigurable fabric and configured to transmit the intermediate processing result (Claim 11; Col. 25; lines 29-35);
a second reconfigurable fabric coupled to the fronthaul link and configured to receive the intermediate processing result via the fronthaul link, the second reconfigurable fabric comprising (Claim 11; Col. 25; lines 41-47):
a second plurality of processing units; and a second non-transitory computer readable media encoded with second control instructions which, when executed by the second reconfigurable fabric, is configured to cause the second reconfigurable fabric to perform operations comprising (Claim 11; Col. 25; lines 41-47): receiving the configuration mode selection including second information indicative of a second configuration mode specific to the second reconfigurable fabric, wherein the second configuration mode specific to the second reconfigurable fabric is associated with at least another wireless processing stage of the plurality of wireless processing stages (Claim 11; Col. 25; lines 41-47);
allocating a portion of the second plurality of processing units to perform the at least other wireless processing stage (Claim 11; Col. 25; lines 32-35);
and generating an output data strearn based on mixing second coefficient data with the intermediate processing result for transmission, at the frequency band, of a second RF signal including the output data stream at a second antenna (Claim 11; Col. 25; lines 50-62).
Regarding claim 30, US patent ‘394 discloses:	
a reconfigurable fabric configured to receive, via a radio frequency (RF) antenna over a frequency band, a data stream, the reconfigurable fabric comprising (Claim 19; Col. 26; line 28):
a plurality of processing units; and control instructions stored on non-transitory computer readable media encoded with executable instructions which, when executed by the reconfigurable fabric, is configured to cause the apparatus to perform operations comprising (Claim 19; Col. 26; lines 29-39): receiving a configuration mode selection including information indicative of a configuration mode for the plurality of processing units, wherein the configuration is associated with at least one wireless processing stage of a plurality of wireless processing stages (Claim 19; Col. 26; lines 29-39); allocating the plurality of processing units to perform the at least one wireless processing stage that mixes coefficient data with the processing result; and generating an intermediate processing result based on mixing the coefficient data with the data stream, wherein the intermediate processing result to be further processed into an output data stream at a baseband unit (BBU) (Claim 19; Col. 26; lines 35-45).
Regarding claim 36, US patent ‘394 discloses:		
An apparatus comprising (Claim 11; Col. 25; line 21):
a first reconfigurable fabric implemented as a first remote radio head (RR) and configured to receive, via at least one of a plurality of radio frequency (RF) antennas, a first data stream, the first reconfigurable fabric comprising (Claim 11; Col. 25; lines 22-25):
a first plurality of processing units; and first control instructions stored on a first non-transitory computer readable media encoded with executable instructions which (Claim 11; Col. 25; lines 47-50), when executed by the first reconfigurable fabric, is configured to cause the apparatus to perform operations comprising (Claim 11; Col. 25; lines 25-35): 
allocating the first plurality of processing units to perform a first wireless processing stage that mixes coefficient data with the first data stream; generating a first intermediate processing result based on mixing the coefficient data with the first data stream, and transmitting, via a fronthaul link, the first intermediate processing result to a baseband unit (Claim 11; Col. 25; lines 37-40); and
a second reconfigurable fabric implemented as a second RRH and configured to receive, via at least one of the plurality of RF antennas, a second data stream, the second reconfigurable fabric comprising (Claim 11; Col. 25; lines 41-45):
a second plurality of processing units; and second control instructions stored on a second non-transitory computer readable media encoded with executable instructions which, when executed by the second reconfigurable fabric, is configured to cause the apparatus to perform operations comprising (Claim 11; Col. 25; lines 43-45): 
allocating the second plurality of processing units to perform a
second wireless processing stage that mixes the coefficient data with the second data stream (Claim 11; Col. 25; lines 31-35);
generating a second intermediate processing result based on mixing
the coefficient data with the second data stream: and transmitting, via the fronthaul link, the second intermediate processing result to the baseband unit (Claim 11; Col. 25; lines 55-67).
Dependent claims 22-29, 31-35 and 37-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. patent # 11,284,394.
5.	Claims 21-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. patent # 10, 999,835 (hereinafter ‘835). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
	Regarding claim 21, US patent ‘835 discloses:
An apparatus comprising (Claim 1; Col. 15; line 36):
a first antenna configured to receive, at a frequency band, a first radio frequency (RF) signal including a data stream (Claim 1; Col. 15; lines 36-40);
a first reconfigurable fabric coupled to the first antenna and configured to receive the data stream, the first reconfigurable fabric comprising: (Claim 1; Col. 15; lines 36-40);
a first plurality of processing units (Claim 1; Col. 15; line 41);
 and a first non-transitory computer readable media encoded with first control instructions which, when executed by the first reconfigurable fabric, is configured to cause the first reconfigurable fabric to perform operations comprising (Claim 1; Col. 15; lines 42-45): receiving a configuration mode selection including first information indicative of a first configuration mode specific to the first reconfigurable fabric, wherein the first configuration mode specific to the first reconfigurable fabric is associated with at least one wireless processing stage of a plurality of wireless processing stages
(Claim 1; Col. 15; lines 46-50);
 allocating a portion of the first plurality of processing units to perform the ai least one wireless processing stage, and calculating an intermediate processing result based on mixing a first coefficient data with the data stream; a fronthaul link coupled to the first reconfigurable fabric and configured to transmit the intermediate processing result (Claim 1; Col. 15; lines 51-55);
a second reconfigurable fabric coupled to the fronthaul link and configured to receive the intermediate processing result via the fronthaul link, the second reconfigurable fabric comprising (Claim 1; Col. 15; lines 37-40):
a second plurality of processing units; and a second non-transitory computer readable media encoded with second control instructions which, when executed by the second reconfigurable fabric, is configured to cause the second reconfigurable fabric to perform operations comprising (Claim 1; Col. 15; lines 45-50): receiving the configuration mode selection including second information indicative of a second configuration mode specific to the second reconfigurable fabric, wherein the second configuration mode specific to the second reconfigurable fabric is associated with at least another wireless processing stage of the plurality of wireless processing stages (Claim 1; Col. 15; lines 46-50);
allocating a portion of the second plurality of processing units to perform the at least other wireless processing stage (Claim 1; Col. 16; lines 51-55);
and generating an output data strearn based on mixing second coefficient data with the intermediate processing result for transmission, at the frequency band, of a second RF signal including the output data stream at a second antenna (Claim 1; Col. 15; lines 55-62).
Claims 22-41 are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. patent # 10, 999,835.
There is no prior art rejection for claims 21-41. 
Prior art of record Shattil (US 2016/0254889) and Okada et al. (US 2007/0201582) do not disclose or render obvious the claims limitations including
“control instructions stored on non-transttory computer readable media encoded with executable instructions which, when executed by the reconfigurable fabric, is
configured to cause the apparatus to perform operations comprising:
receiving a configuration mode selection including information indicative of a configuration mode for the plurality of processing units, wherein the configuration
is associated with at least one wireless processing stage of a plurality of wireless processing stages; allocating the plurality of processing units to perform the at least one
wireless processing stage that mixes coefficient data with the processing result; and
generating an intermediate processing result based on mixing the coefficient data with the data stream” when considered as a whole with other limitations.



Conclusion		                        
	6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462